DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 4/19/22 is acknowledged; and the election of species in the reply filed on 8/11/22 is acknowledged.  Due to the lack of prior art for claim 1, the species have been rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 93, 97-99, 102-136, 138, and 139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the nuclease target site is “near” the 5’ end or the 3’ end of the repeat expansion sequence.  The phrase “near” renders the claim indefinite because it is not defined in the specification what specific structural parameter is required by the term “near”.  It is not clear how close to the expansion is required to meet the limitation “near”, which is vague and indefinite.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 93-139 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a modified cell with an increased number of a repeat sequence via the instant method wherein the method consists (not comprises) of introducing a CRISPR/cas/gRNA that makes a single break or double break at the 5’ end or 3’ end of the repeat expansion, does not reasonably provide enablement for a method as recited comprising the instant method steps which encompasses introduction of more than one of any type of nuclease agent which would result in excision of the repeat rather than an increase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of producing a modified cell with an increased number of copies of a repeat sequence at a target genomic locus via introducing a nuclease agent, more specifically a CRISPR-associated Cas protein and gRNA, wherein the nuclease agent makes a break to produce a population of modified cells, and quantifying the number of copies of the repeat sequence.  
The specification demonstrates that introduction of a break via a CRISPR/Cas9 nuclease, wherein the gRNA was designed to target near the repeat resulted in an intracellular process that results in additional copies of the repeat being introduced.  However, the disclosure of the specification is not enabling for an open method comprising additional steps/additional nuclease agents being delivered; and is not enabling for introduction of any possible nuclease agent and the resultant single or double stranded break at the specific target site near the 5’ or 3’ end of the repeat sequence.  
The instant claims utilize open language (the method comprises the steps) and therefore the method encompasses introduction of more than one cas9/gRNA, which would result in excision of the repeat locus rather than an increase in number of copies as claimed.
The specification is not enabling for the instant method wherein additional steps can be included, such as introduction of more than one nuclease agent in claim 1, part (b).
For example, Bello et al. (WO 2018/078131 A1) (04-2018) teach methods of treating myotonic dystrophy via delivery of highly specific nucleases (ZFNs, TALENs, and CRISPR-Cas9) to excise nucleotide repeat expansions within the genomic DNA in the DMPK gene (page 1).  Bello et al. teach that the sgRNA are able to bind to a genomic DNA target sequence (photospacer) which is 5’ or 3’ from the targeted nucleotide expansion, and are able to recruit a Cas9 endonuclease to, or near, the site of hybridization between the sgRNA and genomic DNA, wherein the Cas9 excises the trinucleotide repeat via a double-strand break.  One sgRNA is complementary to a site 5’ to the expansion and one is complementary to a site that is 3’ to the expansion, thereby flanking the expansion for excision via Cas9 (page 2).  The method of Bello et al. would not result in an increase in the number of copies of the repeat sequence, but rather would excise and therefore decrease the number of copies.
Additionally, claim 1 requires introduction of any possible type of nuclease agent, which would not necessarily make the specific break that is required for the instant claims.
For example, Miyazaki (Nucleic Acids Research, 2002, 30, 24, e139) teaches that the enzyme endonucleases V results in random DNA fragmentation (abstract, title).  Therefore, the single species of CRISPR/cas9/gRNA demonstrated in the specification is not representative or enabling for the entire claimed genus of any nuclease agent that would insert a break anywhere “near” the 5’ or 3’ end of the repeat.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of producing cells with an increased number of copies of a repeat sequence via a technology (CRISPR) that is known to excise the repeats rather than increase the number of copies.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any number of nuclease agents that make single or double stranded breaks at a target site near the end of the repeat expansion sequence would result in successful increase rather than decrease of copy number of a repeat sequence. Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635